DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 11/21/2022 is acknowledged.  Upon further consideration the species election requirement has been withdrawn.  Claims 6-10, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-5 and 11 and SEQ ID NOs: 4 and 5 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Prasanna et al. (Appl Microbiol Biotechnol. 2013 Feb;97(4):1601-11. Epub 2012 Apr 29; IDS filed 01/10/2022) in view of Accession H0U4X0 (22-FEB-2012; PTO 892), Accession A0A0H4CS66 (14-OCT-2015; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; IDS filed 01/10/2022), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; IDS filed 01/10/2022), Herrera-Estrella (EXS, Vol. 87, Pages 171-184 (1999); IDS filed 01/10/2022).

	Prasanna et al. teach isolation of the Brevibacillus laterosporus Lak1210 strain from mangrove marsh soil in India, the Brevibacillus laterosporus Lak1210 strain produces chitinases, and the chitinases were purified by ammonium sulfate precipitation followed by chitin affinity chromatography yielding chitinases and chitinase fragments with 90, 75, 70, 55, 45, and 25 kDa masses.  Prasanna et al. show in Table 1 tryptic peptides from proteins 1–6 with sequence information.  Prasanna et al. teach that mass spectrometric analyses of tryptic fragments showed that these fragments belong to two distinct chitinases that are almost identical to two putative chitinases, a 89.6-kDa four-domain chitodextrinase and a 69.4-kDa two-domain enzyme called ChiA1, that are encoded on the recently sequenced genome of B. laterosporus LMG15441. Prasanna et al. teach that the chitinase mixture showed two pH optima, at 6.0 and 8.0, and an optimum temperature of 70°C.  Prasanna et al. teach enzyme production and purification by chitin affinity chromatography where culture supernatants obtained by centrifugation were filtered through a 0.45-μm membrane;  the supernatant was saturated to 80 % with ammonium sulfate and incubated overnight at 4 °C; the precipitate was collected by centrifugation, dissolved in 20 mM sodium phosphate buffer pH 6.0 (10 ml per 1 l of culture supernatant), and dialyzed against the same buffer;  fifteen milliliters of the dialyzed solution was adjusted to 1 M ammonium sulfate and 50 mM Tris–HCl, pH 8.0 and applied on a 2.5 × 5 cm column packed with chitin affinity beads; following a wash with the starting buffer (1 M ammonium sulfate, 50 mM Tris–HCl, pH 8.0) to remove unbound protein, adsorbed proteins were eluted with 20 mM acetic acid; and fractions displaying chitinase activity towards 4MU-NAG2 were pooled to around 10 ml in total and concentrated approximately 10 times using Vivaspin-20 ultrafiltration membrane concentrators.  See entire publication and abstract especially Materials and methods section, Results section, Figs. 1-3, Table 1, and pages 1602-1608.

Accession H0U4X0 teaches the Brevibacillus laterosporus chitinase having an amino acid sequence that is 98.9% identical to SEQ ID NO: 4 (see attached record).

Accession A0A0H4CS66 teaches Brevibacillus laterosporus chitinase having an amino acid sequence that is 98.2% identical to SEQ ID NO: 5 (see attached record).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

Herrera-Estrella teaches using chitinases in biological control of insect pests and phytopathogenic fungi where fungi- and bacteria-producing chitinases exhibit antagonism against fungi, and inhibition of fungal growth by plant chitinases has been demonstrated.  Herrera-Estrella teach that insect pathogenic fungi have considerable potential for the biological control of insect pests where entomopathogenic fungi apparently overcome physical barriers of the host by producing multiple extracellular enzymes including chitinolytic enzymes, which help to penetrate the cuticle and facilitate infection.  See entire publication and Summary especially sections Chitinases in insect control and Chitinases in control of phytopathogenic fungi and pages 174-178.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by using the protein engineering strategies of Bornscheuer et al. and/or protein engineering methodology of Yoshikuni et al. on the chitinase of Prasanna et al., Accession H0U4X0, and/or Accession A0A0H4CS66 to make the claimed recombinant modified chitinase comprising the amino acid sequence of SEQ ID NO:4 or SEQ ID NO: 5 having the recited activities at the temperatures and pH range; and formulation a composition comprising the recombinant modified chitinase and a suitable carrier.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a recombinant chitinase comprising the amino acid sequence of SEQ ID NO:4 or SEQ ID NO: 5 having the recited activities at the temperatures and pH range which can be used in a method for generating antibodies to the recombinant chitinase or used in a method comprising application of the recombinant chitinase to a plant to prevent and/or treat plant disease cause by a fungus or insect as taught by Herrera.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making modified enzymes are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

5.	No claims are allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652